THOMAS, J.,
concurs.
I fully concur with the majority opinion, but write to note that Appellants’ claim for entitlement to attorney’s fees fails for another important reason: Appellants did not ask the voters to approve an award of attorney’s fees when proposing the initiative petition under Article XI, section three, of the Florida Constitution. For this court to grant Appellants an award of attorney’s fees at public expense would violate Florida’s strict constitutional separation of powers mandated in Article II, section three, of the Florida Constitution, when this issue could have and should have been presented to the public during its consideration of the redistricting amendment.